UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1107


ROGER M. BANHI,

                  Plaintiff - Appellant,

          v.

PAPA JOHN’S USA, INC.; VICTOR PAZ, in his official and
individual capacity; ULISES VISCENCIO, in his official and
individual capacity; COLONEL’S LIMITED, LLC,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cv-00665-RWT)


Submitted:   September 25, 2014            Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger M. Banhi, Appellant Pro Se.        Ariana Wright Arnold,
Jennifer Lynn Curry, JACKSON LEWIS PC, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roger    M.    Banhi   appeals      the    district         court’s      orders

granting       summary       judgment   to       the    Defendants         on     his    civil

complaint and denying reconsideration.                        We have reviewed the

record    and    find    no    reversible        error.        Accordingly,         we    deny

Banhi’s motion to appoint counsel and affirm for the reasons

stated by the district court.                    See Banhi v. Papa John’s USA,

Inc.,    No.    8:12-cv-00665-RWT        (D.      Md.     Jan.      6,    2014;    July    18,

2013).     We grant Banhi leave to proceed in forma pauperis.                               We

dispense       with    oral     argument     because          the    facts        and    legal

contentions      are     adequately     presented        in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                             2